 

 

 

 

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 1 of 13
(-

 

UNITED STATES DISTRICT COURT

 

 

 

for the
District of
Division
C ) Case No. 34-0 O1F/
\ ky dd : hg ) (to be filled in by the Clerk's Office)
andite 3@. Jesus Serrans } }
ia ings) )

(Write the full name of each plaintiff who is filing this complaint,
Ef the names of all the plaintiffs cannot Jit in the space above, )
please write “see attached” in the space and attach an additional )

ith the full list 2
page with the full list of names a FILED

SCRANTON
Defendant(s) ) PE

(Write the full name of each defendant who is being sued, If the ) R
names af all the defendants cannot fil in the space above, please } DEPU LERK

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits ofa social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11

 
 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 2 of 13

Pro Se 14 (Rev, 12/ 16) Complaint for Violation of Civil Rights (Pris oner) =m

IL The Parties to This Complaint

A, The Plaintiff(s)

 

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

’ B The Defendant(s)

Defendant No. 1
Name
Job or Title (if own)
Shield Number
Employer
Address

Defendant No. 2
Name
. dJobor Title (known)
Shield Number
Employer
Address

 

De Desus Verran Candide

 

 

 

 

 

B65 2-OGY
SIMO Vyoa ram
Unite State Dentenkiari Papey 60a
Lewis borg Ph (77.37
City State Zip Code

Ashi

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

 

Sick call

 

 

 

United State Denitentiary OG fy 1006

 

 

Lewis burg Ph 17437
City State Zip Code

|] individual capacity [_] official capacity

 

 

 

 

 

 

City State Zip Code

[_] Individual capacity [7] Official capacity

Page2 of It

 

I

 
 

 

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 3 of 13

Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisor

   

Defendant No. 3
Name
Job or Title (ifknown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[_“]Individual capacity [7] Official capacity

Defendant No. 4
Name
Job or Title @/ town)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[| Individual capacity J Official capacity

IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens vy. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights,

A. Are you bringing suit against (check all shat apply):
CI Federal officials (a Bivens claim)
[[] state or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of Tt

 
 

 

TIL

Iv.

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 4o0f 13

  

plaint for Violation of Civil Rights

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,”
42 U.S.C, § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows {check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Omooo0g

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events, You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
Page 4 of i1
 

Vv.

Case 3:19-cv-00191-MEM-DB Document 1. Filed 02/05/19 Page 5of 13

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

 

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Se|ephacly) Ock )Bolg , Noy aor) Die 2g, Asnli~gat Real

viSfons and made we Fodd
Pouier an md ay “stats tre bre Lee qahdeRick and puttin
cent)”

th oct, Nov Dic,
ih e aig Peanut + tS MoU

anew ingede all me Foed Nesaoine and any fedon Doup, din d
mee ii ae organ rhe Men Jat sida zoct, (oC Real abyse

the po \ice

Page 5 of 11

 
 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 6 of 13

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
— |

VI.

Exhaustion of Administrative Remedies Admtnistrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e{a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

| Yes
C] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure?
Cc] Yes
] No

[J Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

CJ Yes
[] No
C] Do not know

If yes, which ciaim(s)?

 

Page 6 of 11

 
 

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 7 of.13

 

Pro Se 14 (Rev, 12/16) Complaint for Viotation of Civil Rights (Prisoner) =
BD, Did you file a grievance in the jail, prison, or other correctional facility where your clalm(s) arose

concerning the facts relating to this complaint?

7] ves
["] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

T] Yes
["] No

If you did file a grievance:

1. Where did you file the grievance?

 

2. What did you claim in your grievance?

 

3. What was the result, if any?

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Ashli T need k; \ling and Death fer me you BreakFat
bevel ) diened Pottin Drog and Organ the mew
Melleon the Millon ound iWon the Bilton Now gat
“BiWron or gan® The Neon me drink ovina Killing Ovggn the
Nien Real abuse me soport Sjivation is vey r Dergero ‘4
Now me made ne ag me cide Puttin big Wate,
insede the me stomach Killing @ II ahet an a

orgam the mens Now metudigent staf F

Page 7 of 11

Ne Lewis burg lo*y pay me 3 mi Wan dollay
Creed Nelp . tAMWe me win he ad yn: ne skva te yee
Remedy

 

 
 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 8 of 13

 

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:
We nor File gituatmn a noting person like
eqt argam khe men gat Sida and eat drsg
but the orgamthe men wet see in the Coad
Shet wot See cake and Peat Rutter GPeak dyng.

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. T" gat Qewo Wew Case Police made MM Ky
oUt twe cell Ler me and Peqpeal the me Conerand

made lO:PM iDPM riot Stop and me Potting towel \" the
me wihndoel and potting watter atewel me wink bud
MK ga 90+ Tce ovak mernot Sleeping Ni Voht eell an

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIIL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).
To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

C] Yes
[_] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible,

 

Page 8 of 11

 

 
 

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 9 of 13

 

Pro Se 14 {Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

action?

iy Yes
CJ No

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1.

Parties to the previous lawsuit

Plaintiff's) De Mess Candids

Defendant(s) Kal, \;

 

Court (if federal court, name the district; if state court, name the county and State)

 

Docket or index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Is the case still pending?

J Yes
[] No

If no, give the approximate date of disposition,

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 
 

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 10 of 13

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Ri soner - . =
CI ves
[] No
D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) Wo 25 02 De trGns Candids
Defendants) f<\,\;

 

2. Court (iffederal court, name the district; if state court, name the county and State)

William) . Nealon
Sarandon Of IFFOl-1L Uy

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[] Yes
7 No

Ifno, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your Javor? Was the case appealed?)

 

Page 10 of 11
 

 

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 11 of 13

  

plaint for Viotation of Civil Rights (Pri

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support ot, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Partles Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case,

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #
Prison Address

 

 

 

 

 

City State Zip Code
B, For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page }1 of 11

 

 

 
 

Uy

Case 3:19-cv-00191-MEM-DB Document1 Filed 02/05/19 Page 12 of 1

Keg vest ——

 

 

“De Jesus Verrano Candido

daw AA, QO19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HBCU TA-OCY | seToN————
Block (¥_ cell S36 am
Coort Vennsy \Vanta me a
PER D ERY
© Please (-T need calling On
| me mother Juana and send. me_maney
at wind 22 Administya tive Remedy Court
“3 million cho lar Mme pay Tox and please
Bend a me mother me M6 Ney «
“Tele phone. 4O7-4 326-42
10. 7-8 36-0352.
Name Methe ‘Juana Derrano “Borgos
Vlease me _morhey not “onder band Ethalish
ino: House. U ndertand Cs pantsh

 

Duane Derxrane Bo YaQ

 

3603 Meadowbrook hve

 

Cr lands FL AD HOY

 

 

 

 

 

Bioht me veal Lndigent a
| Wok got money 7 year and If maut

 

And WOy fey Court Supple re

 

ya ney “gat dime tank | You | J

 

 

 

 

 
Inmate Name:

Register Number: a3 6
United States Renitentary
Po. Box 1000 *

 

 

 

 
